     Case 1:20-cv-03890-LTS-SDA Document 106 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Donald A. Lord,                                                         ϵͬϭϯͬϮϬϮϭ

                               Plaintiff,
                                                            1:20-cv-03890 (LTS) (SDA)
                   -against-
                                                            ORDER
City of New York et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. No later than, Monday, September 20, 2021, counsel for Defendant Project Renewal

          shall file a letter indicating whether he is authorized to accept service on behalf of

          Defendant Robert Tablizy and, if not, providing any information regarding Dr. Tablizy’s

          last known address.

      2. No later than Monday, September 20, 2021, counsel for Defendant City of New York

          shall file a letter indicating whether he is authorized to accept service for Defendant

          Pedro Cruz (previously named incorrectly as Pedro Crespo) and, if not, providing any

          information regarding Mr. Cruz’s last known address.

      3. The deadline for any response to the Crossclaim filed by Defendants Kevin Brown,

          Vjay Torres and Sera Security Services, LLC is adjourned sine die.
      Case 1:20-cv-03890-LTS-SDA Document 106 Filed 09/13/21 Page 2 of 2




       The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff. In addition, a copy of this Order shall be emailed to Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               September 13, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
